Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 09/10/2019. This action is response to preliminary amendments filed on 09/10/2019. In the current amendments, Claims 4 and 7-9 are amended, and Claims 10-20 are added. Claims 1-20 are pending and have been examined. Claim 1 is independent claim. 
The present application claims foreign priority to application no. PCTJP2018033798 (field on 09/12/2018)
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019, and 05/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

  Such claim limitation is the output part being configured to perform learning process in claim 9 and its dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 9 and 20 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 

Claim limitation 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions on the specification with respect to “the output parts” is describe the “output part” by what it does rather than what it is structurally, Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Specification [0027] “The output part 30 performs learning process. The output part 30 weights each signals from each of chips Cp by leaning. The output part 30 includes, for example, a non-volatile memory” lacks structure (e.g. a processor) to perform the entire recited function.  For the purpose of examination, the output part is interpreted to include a processor programmed with an algorithm to perform the recited function.

Claim 20 depend on claim 9 and do not cure the deficiencies of the claim 9 therefore claim 20 is rejected for the same rationales.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/565,884 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Application No. 16/565,884 with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application No. 16/566,003
Application No. 16/565,884 (reference application)
Claim 1:
A reservoir element comprising: 


a first ferromagnetic layer; 
a plurality of second ferromagnetic layers positioned in a first direction with respect to the first ferromagnetic layer and spaced apart from each other in a plan view from the first direction; 



and a nonmagnetic layer positioned between the first ferromagnetic layer and the second ferromagnetic layers.
Claim 1: (Upon which claim 6 depend)
A reservoir element comprising: 
a spin conduction layer contains a non-magnetic conductor; 
a plurality of ferromagnetic layers positioned in a first direction with respect to the spin conduction layer and spaced apart from each other in a plan view from the first direction; and a plurality of via wirings electrically connected to the ferromagnetic layers of the spin conduction layer.
Claim 6:
The reservoir element according claim 1, further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers.


Claim 1 of the current application differs from portion of claim 1 of the reference application incorporated into claim 6 in that claim 1 (instant) recites “a first ferromagnetic layer; a plurality of second ferromagnetic layers” whereas Claim 1 (reference) recites “a plurality of ferromagnetic layers”. The difference between the recitations are minor and do not distinguish the overall appearance of one over the other; the reference " a plurality of ferromagnetic layers " reads on the instant's " a first ferromagnetic layer; a plurality of second ferromagnetic layers".  
Claim 1 of the current application differs from claim 6 of the reference application in that claim 1 (instant) recites “a nonmagnetic layer positioned between the first ferromagnetic layer and the second ferromagnetic layers” whereas Claim 6 (reference) recites “a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers”. The difference between the recitations are minor and do not distinguish the overall appearance of one over the other; the reference "first tunnel barrier layer" reads on the instant's "a nonmagnetic layer".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharad (“Spin-Based Neuron Model With Domain-Wall Magnets as Synapse”).
Claim 1: 
Sharad teaches A reservoir element comprising (Figure 5 teaches a spin-based neuron- synapse model (reservoir element) comprising): 
a first ferromagnetic layer; a plurality of second ferromagnetic layers positioned in a first direction with respect to the first ferromagnetic layer and spaced apart from each other in a plan view from the first direction (B. Spin-Based Neuron Model & Page 845, 2nd column, 2nd paragraph “The device structure for the neuron with three inputs is shown in Fig. 5” and Figure 5 teaches ferromagnetic layers; three (correspond to plurality) DMW synapse (correspond to ferromagnetic layers) position at top (correspond to first direction) with respect to ferromagnetic layer and spaced apart ); 
and a nonmagnetic layer positioned between the first ferromagnetic layer and the second ferromagnetic layers (A. DWM as Synapse & Page 844, 2nd column, 1st paragraph “shown in Fig. 2(a), consists of two ferromagnetic domains separated by a nonmagnetic region or domain wall (DW)” teaches nonmagnetic (correspond to nonmagnetic layers) region between ferromagnetic domains (correspond to two ferromagnetic layers) and spaced apart from each other in view).
Claim 2:
Sharad teaches The reservoir element according to claim 1,
Sharad further teaches further comprising at least one via wiring electrically connected to the first ferromagnetic layer on a surface opposite to a surface with the nonmagnetic layer (B. Spin-Based Neuron Model & Page 846, 1st column, 5th paragraph “the spin injection efficiency for a given charge current input is enhanced by increasing the resistance of the ground lead” and Figure 5 teaches a ground lead (correspond to via wiring) electrically connected to the DWM synapses (correspond to ferromagnetic layers) on a surface opposite of the nonmagnetic layer).
Claim 9:
Sharad teaches A neuromorphic element comprising: the reservoir element according to claim 1 (C. Design Performance & Page 851, 2nd column, 1st paragraph “The analog implementation with memristive synapse”), 
an input part connected to the reservoir element (Figure 5 teaches Spin-based neuron model (correspond to reservoir element) with three inputs DWM synapses); 
and an output part connected to the reservoir element (B. Spin-Based Neuron Model & Page 846, 1st column, 5th Paragraph “the output magnet and the net spin-polarized charge current in the channel under the neuron MTJ” Figure 5 teaches output connected to spin based neuron model (correspond to reservoir element)), 
the output part being configured to perform learning process on a signal from the reservoir element (A. Benchmark Application & Page 850, 1st column, 1st paragraph “Variation tolerance can be enhanced by training with different styles of input characters. The resultant four binary patterns form a 1-D representation of the input character. This pattern is fed to the output stage of the network for classification” teaches output perform classification (correspond to learning) on using input).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sharad in view of Takenaga (US20120251847A1).
Claim 3: 
Sharad teaches The reservoir element according to claim 2, 
Sharad further teaches wherein the at least one via wiring comprises a plurality of via wirings, and each of via wirings is located on a position….with each of the second ferromagnetic layers, respectively, in the plan view from the first direction (B. Spin-Based Neuron Model & Page 846, 1st column, 5th paragraph “the spin injection efficiency for a given charge current input is enhanced by increasing the resistance of the ground lead” and Figure 5 teaches a ground lead (correspond to via wiring) electrically connected to the DWM synapses (correspond to ferromagnetic layers) on a surface opposite of the nonmagnetic layer).
While Sharad teaches via wirings is located on position with each the second ferromagnetic layers, Sharad does not teach that via wirings is located on a position overlapping with each of the second ferromagnetic layers.
	Takenaga, however teaches wherein the at least one via wiring comprises a plurality of via wirings, and each of via wirings is located on a position overlapping with each of the second ferromagnetic layers (Para [0093] “Referring to FIG. 7, the ferromagnetic tunneling junction element MM is in a multilayer structure of, for example, the fixed layer 1, the tunneling insulation layer 2, and the recording layer 3” and Para [0100] “overlapping the recording layer 3 in plan view is a maximum of L” and Figure 7 teaches recording layer 3 (correspond to ferromagnetic layer) stacked on top of fixed layer (correspond to via wiring) as part of ferromagnetic tunneling device MM. Figure 3 teaches ferromagnetic tunneling devices MM which is there are a recording layer (correspond to ferromagnetic layer) located in position overlapping to fixed layer (correspond to via wirings)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharad by via wirings position is overlapping with ferromagnetic layers, as does Takenaga, as the located position of via wiring in the plan view. The motivation to do so is that overlapping recording layer 3 format “to be symmetrical” in similar to the ferromagnetic layers of Sharad (Takenaga, Para [0182]).
Claim 6: 
Sharad in view of Takenaga teaches The reservoir element according to claim 3,
Sharad further teaches further comprising a shared electrode connecting two or more of the via wirings (B. Spin-Based Neuron Model & Page 846, 1st column, 5th paragraph “the spin injection efficiency for a given charge current input is enhanced by increasing the resistance of the ground lead” teaches ground leads (correspond to via wiring)).

Claim(s) 4-5, 7, 10, 12, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharad in view of  Kamata (US 20040091748 A1). 
Claim 4:
Sharad teaches The reservoir element according to claim 1, 
Sharad further teaches further comprising a magnetic interference layer contacting the first ferromagnetic layer on the surface opposite to the surface with the nonmagnetic layer (B. Spin-Based Neuron Model & Page 845 2nd column, 2nd paragraph “The “firing magnet” forms the free layer of an MTJ” and Figure 5 teaches firing magnet of MTJ (correspond to magnetic interference layer) the DWM synapses (correspond to ferromagnetic layers) on a surface opposite of the nonmagnetic layer) 
a coercivity of the first ferromagnetic layer (B. Spin-Based Neuron Model & Page 846, 1st column, 6th paragraph “output magnet along…coercive field Hk leads to higher switching speed for a given spin” teaches coercive field for the layer)
While Sharad teaches coercivity of the ferromagnetic layer, Sharad does not teach that coercivity lower.
Kamata, However, teaches and having a coercivity lower than a coercivity of the first ferromagnetic layer (para [0144] “This magnetic recording medium has a ferromagnetic layer 35 provided on a non-magnetic substrate 15 and soft magnetic areas 25 formed by transforming the ferromagnetic layer 35 chemically” teaches soft magnetic area (correspond to lower coercivity) formed from the ferromagnetic layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharad by having coercivity lower, as does Kamata, as having a coercivity of the first ferromagnetic layer. The motivation to do so is soft magnetic layer has “projected parts and recessed parts” in similar to ferromagnetic layer of the Sharad (Kamata, Para [0098]).
Claim 5:
Sharad in view of Kamata teaches The reservoir element according to claim 4, 
Kamata further teaches wherein the magnetic interference layer is made of an alloy containing one of Fe-Si, Fe-Si-Al, Fe-Co-V, Ni-Fe, and Co-Fe-Si-B (para [0049] “soft magnetic materials are mixed with any of the elements such as Fe, Ni, and Co in the composition, that is, such as CoFe, NiFe, CoZrNb, ferrite, silicon-iron, carbon-iron” teaches magnetic made with Ni-Fe) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharad by having magnetic layer made with Ni-Fe, as does Kamata, as having magnetic interference layer. The motivation to do so is materials are mixed with elements to “to control the magnetic characteristic of the ferromagnetic layer” in similar to ferromagnetic layer of the Sharad (Kamata, Para [0053]).
Claim 7:
Sharad teaches The reservoir element according to claim 1, 
Sharad further teaches wherein the second ferromagnetic layers are arranged in ….lattice form in the plan view from the first direction (A. DWM as Synapse & Page 844, 2nd column, 1st paragraph “shown in Fig. 2(a), consists of two ferromagnetic domains separated by a nonmagnetic region or domain wall (DW)” and V. SIMULATION FRAMEWORK & Page 849, 2nd column, 1st paragraph “Fig. 15. It yields the spin current compo-nents at each lattice points for a given input voltage” Figure 5 and 15 teaches ferromagnetic domains (correspond to two ferromagnetic layers) are arranged in the lattice form in the plan view from the position at top (correspond to direction)).
While Sharad teaches coercivity of the ferromagnetic layer, Sharad does not teach that coercivity lower.
Kamata, however, teaches wherein the second ferromagnetic layers are arranged in a hexagonal lattice form in the plan view from the first direction (Para [0099] “the arrangement of the recording areas 32A takes a form of tetragonal lattice as shown in FIG. 3A or hexagonal lattice as shown in FIG. 3B similarly to the first embodiment” and Para [0018] “Recording areas having perpendicular magnetic anisotropy and ferromagnetism are formed of the projected parts of the ferromagnetic layer and are separated magnetically from their surroundings” teaches recoding area arranged in a hexagonal lattice wherein recording area comprising ferromagnetic layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharad by using ferromagnetic layers are arranged in hexagonal lattice, as does Kamata, as form in the plan view from the first direction. The motivation to do so is the ferromagnetic layers “more easily and surely formed” as in Sharad ferromagnetic layers (Kamata [0042]).
Claim 10: 
Claim 10 depend on claim 2, Claim 4 depended on claim 1, Claim 2 and 1 both teach by Sharad therefore claim 10 is rejected for same reason set forth in the rejection of claim 4, respectively.
Claim 12:
Claim 12 depend on claim 10, Claim 5 depended on claim 4, Claim 4 and 10 both teach by Sharad in view of Kamata therefore claim 12 is rejected for same reason set forth in the rejection of claim 4, respectively.
Claim 14:
Claim 14 depend on claim 2, Claim 7 depended on claim 1, Claim 2 and 1 both teach by Sharad therefore claim 14 is rejected for same reason set forth in the rejection of claim 7, respectively.
Claim 16:
Sharad in view of teaches Kamata teaches The reservoir element according to claim 4, 
Sharad further teaches wherein the second ferromagnetic layers are arranged in ….lattice form in the plan view from the first direction (A. DWM as Synapse & Page 844, 2nd column, 1st paragraph “shown in Fig. 2(a), consists of two ferromagnetic domains separated by a nonmagnetic region or domain wall (DW)” and V. SIMULATION FRAMEWORK & Page 849, 2nd column, 1st paragraph “Fig. 15. It yields the spin current compo-nents at each lattice points for a given input voltage” Figure 5 and 15 teaches ferromagnetic domains (correspond to two ferromagnetic layers) are arranged in the lattice form in the plan view from the position at top (correspond to direction)).
Kamata further teaches wherein the second ferromagnetic layers are arranged in a hexagonal lattice form in the plan view from the first direction (Para [0099] “the arrangement of the recording areas 32A takes a form of tetragonal lattice as shown in FIG. 3A or hexagonal lattice as shown in FIG. 3B similarly to the first embodiment” and Para [0018] “Recording areas having perpendicular magnetic anisotropy and ferromagnetism are formed of the projected parts of the ferromagnetic layer and are separated magnetically from their surroundings” teaches recoding area arranged in a hexagonal lattice wherein recording area comprising ferromagnetic layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharad by using ferromagnetic layers are arranged in hexagonal lattice, as does Kamata, as form in the plan view from the first direction. The motivation to do so is the ferromagnetic layers “more easily and surely formed” as in Sharad ferromagnetic layers (Kamata [0042]).
Claim 17:
Claim 17 depend on claim 5, Claim 16 depended on claim 4, Claim 4 and 5 both teach by Sharad in view of Kamata therefore claim 17 is rejected for same reason set forth in the rejection of claim 16, respectively.
Claim 20:
Claim 20 depend on claim 1, Claim 7 depended on claim 1, because of same dependency claim 1 is rejected for same reason set forth in the rejection of claim 7, respectively.

Claims 11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharad in view of Takenaga in view of Kamata.
Claim 11: 
Sharad in view of Takenaga teaches The reservoir element according to claim 3, 
Sharad further teaches further comprising a magnetic interference layer contacting the first ferromagnetic layer on the surface opposite to the surface with the nonmagnetic layer (B. Spin-Based Neuron Model & Page 845 2nd column, 2nd paragraph “The “firing magnet” forms the free layer of an MTJ” and Figure 5 teaches firing magnet of MTJ (correspond to magnetic interference layer) the DWM synapses (correspond to ferromagnetic layers) on a surface opposite of the nonmagnetic layer)
a coercivity of the first ferromagnetic layer (B. Spin-Based Neuron Model & Page 846, 1st column, 6th paragraph “output magnet along…coercive field Hk leads to higher switching speed for a given spin” teaches coercive field for the layer).
While Sharad in view of Takenaga teaches coercivity of the ferromagnetic layer, Sharad in view of Takenaga does not teach that coercivity lower.
Kamata, However, teaches and having a coercivity lower than a coercivity of the first ferromagnetic layer (para [0144] “This magnetic recording medium has a ferromagnetic layer 35 provided on a non-magnetic substrate 15 and soft magnetic areas 25 formed by transforming the ferromagnetic layer 35 chemically” teaches soft magnetic area (correspond to lower coercivity) formed from the ferromagnetic layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharad in view of Takenaga by having coercivity lower, as does Kamata, as having a coercivity of the first ferromagnetic layer. The motivation to do so is soft magnetic layer has “projected parts and recessed parts” in similar to ferromagnetic layer of the Sharad in view of Takenaga (Kamata, Para [0098]).
Claim 13:
Sharad in view of Takenaga further in view of Kamata teaches The reservoir element according to claim 11, 
Kamata further teaches wherein the magnetic interference layer is made of an alloy containing one of Fe-Si, Fe-Si-Al, Fe-Co-V, Ni-Fe, and Co-Fe-Si-B (para [0049] “soft magnetic materials are mixed with any of the elements such as Fe, Ni, and Co in the composition, that is, such as CoFe, NiFe, CoZrNb, ferrite, silicon-iron, carbon-iron” teaches magnetic made with Ni-Fe) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharad in view of Takenaga by having magnetic layer made with Ni-Fe, as does Kamata, as having magnetic interference layer. The motivation to do so is materials are mixed with elements to “to control the magnetic characteristic of the ferromagnetic layer” in similar to ferromagnetic layer of the Sharad in view of Takenaga (Kamata, Para [0053]).
Claim 15:
Sharad in view of Takenaga teaches The reservoir element according to claim 3, 
Sharad further teaches wherein the second ferromagnetic layers are arranged in ….lattice form in the plan view from the first direction (A. DWM as Synapse & Page 844, 2nd column, 1st paragraph “shown in Fig. 2(a), consists of two ferromagnetic domains separated by a nonmagnetic region or domain wall (DW)” and V. SIMULATION FRAMEWORK & Page 849, 2nd column, 1st paragraph “Fig. 15. It yields the spin current compo-nents at each lattice points for a given input voltage” Figure 5 and 15 teaches ferromagnetic domains (correspond to two ferromagnetic layers) are arranged in the lattice form in the plan view from the position at top (correspond to direction)).
While Sharad in view of Takenaga teaches coercivity of the ferromagnetic layer, Sharad in view of Takenaga does not teach that coercivity lower.
Kamata, however, teaches wherein the second ferromagnetic layers are arranged in a hexagonal lattice form in the plan view from the first direction (Para [0099] “the arrangement of the recording areas 32A takes a form of tetragonal lattice as shown in FIG. 3A or hexagonal lattice as shown in FIG. 3B similarly to the first embodiment” and Para [0018] “Recording areas having perpendicular magnetic anisotropy and ferromagnetism are formed of the projected parts of the ferromagnetic layer and are separated magnetically from their surroundings” teaches recoding area arranged in a hexagonal lattice wherein recording area comprising ferromagnetic layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharad by using ferromagnetic layers are arranged in hexagonal lattice, as does Kamata in view of Takenaga, as form in the plan view from the first direction. The motivation to do so is the ferromagnetic layers “more easily and surely formed” as in Sharad in view of Takenaga ferromagnetic layers (Kamata [0042]).
Claim 18: 
Claim 18 depend on claim 6, Claim 15 depended on claim 3, Claim 3 and 6 both teach by Sharad in view of Takenaga therefore claim 18 is rejected for same reason set forth in the rejection of claim 15, respectively.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharad in view of  Bhuyan (“Electronic, Magnetic and Optical Properties of 2D Metal Nanolayers: A DFT Study”).
Claim 8: 
Sharad teaches The reservoir element according to claim 1, 
Sharad further teaches wherein the second ferromagnetic layers (Figure 5 teaches ferromagnetic layers), 
Bhuyan further teaches wherein the second ferromagnetic layers form plurality of bundles (Figure 1(b) teaches ferromagnetic layers stack (correspond to bundle))
the second ferromagnetic layers being close-packed in each of the bundles in the plan view from the first direction, and the second ferromagnetic layers in each of the bundles are arranged in a hexagonal lattice form (1 Introduction & Page 905, 1st column and 2nd paragraph  “We have considered graphene-like hexagonal structure of transition metal layers, which is similar to hexagonal closed pack structure” and Figure 1(f) teaches ferromagnetic layer being hexagonal closed pack structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharad by having hexagonal closed pack structure, as does Bhuyan, as having ferromagnetic layers structure. The motivation to do so is has hexagonal closed pack structure which provide structure of “the monolayer and bilayer” in similar to ferromagnetic layer of the Sharad (Bhuyan, 3.4 Optical Properties & Page 911. 2nd column 1st paragraph).
Claim 19: 
Sharad in view of teaches Bhuyan teaches The reservoir element according to claim 1, 
Sharad further teaches wherein the second ferromagnetic layers are arranged….in the plan view from the first direction (Figure 5 teaches ferromagnetic layers are arranged), 
Bhuyan further teaches wherein the second ferromagnetic layers are arranged in a hexagonal lattice form in the plan view from the first direction (1 Introduction & Page 905, 1st column and 2nd paragraph  “We have considered graphene-like hexagonal structure of transition metal layers, which is similar to hexagonal closed pack structure” and Figure 1(f) teaches ferromagnetic layer being hexagonal closed pack structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharad by having hexagonal closed pack structure, as does Bhuyan, as having ferromagnetic layers structure. The motivation to do so is has hexagonal closed pack structure which provide structure of “the monolayer and bilayer” in similar to ferromagnetic layer of the Sharad (Bhuyan, 3.4 Optical Properties & Page 911. 2nd column 1st paragraph).
Prior Art
The prior art made of record and not relied upon is considered pertinent to application’s disclosure 
Hara (US8194364), ferromagnetic layer form as hexagonal closed package (hcp).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOKESHA G PATEL/           Examiner, Art Unit 2125    

/BRIAN M SMITH/           Primary Examiner, Art Unit 2122